DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0040144, filed on 04/06/2018.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were submitted on 01/22/2020. These drawings are accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
“an impact absorbing member configured to reduce” (Claim 4, line 2; Claim 20, line 2)
“an impact absorbing member… such that vibration…is reduced” (Claim 11, lines 18-21)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the claim language “a first chamber part configured to accommodate” (Claim 1, line 4; Claim 3, line 5; Claim 11, lines 2-3 and 5) is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Jae Youn Kim on 04/06/2021.

Regarding Claim 1:
On line 12 following the word cover, delete --memberl—and insert --member;--
On line 15 following the word a, delete –sucktion— and insert –suction--
On line 17 following the word vacuum, delete –pumpl-- and insert --pump;--
 On line 22 following the word is, delete –dischared—and insert –discharged-- 
On line 24 following the word is, delete –dischared—and insert –discharged--
On line 31 following the word chamber, delete --par—and insert –part--
Regarding Claim 3:
On line 11 following the word is, delete –dischared—and insert –discharged--
Regarding Claim 9:
	On line 1 following the word claim, delete –8—and insert –1--
Regarding Claim 11:
On line 42 following the word not, delete – vaccuumed —and insert –vacuumed--
Regarding Claim 19:
On line 2 following the word the, delete – Communication—and insert –communication--
Allowable Subject Matter
Claims 1, 3-7, 10-15, 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:
The prior art of record neither anticipates nor renders obvious the claimed invention comprising “wherein if the second chamber part and the first chamber part are vacuumed to a preset state, the communication valve closes the passage between the vacuum pump and the second chamber part,” and “wherein if exterior air is introduced into the second chamber part by opening the communication valve 
The prior art Chen (CN107411589A) and Luo (CN106377181A) both disclose vacuum blending devices each with outer and inner compartments, food processing blades, a motor and a vacuum pump for achieving a vacuumed state however they fail to teach specific limitations of the action of the valves at a preset state, and further, they do not teach the condition when the vacuum is released and associated actions of the valves upon the release of vacuum pressure.
The prior art neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention. 
Regarding Claim 3:
The prior art of record neither anticipates nor renders obvious the claimed invention comprising “…as the exterior air is introduced into the second chamber part, the first check valve is closed and the first chamber part maintains the vacuum state while the vacuum state is not released, and the vacuum state of the interior of the first chamber part is released through the first check valve.” in combination with the rest of the positively recited limitations as set forth in claim 3.
The prior art Chen (CN107411589A) and Luo (CN106377181A) both disclose vacuum blending devices each with outer and inner compartments, food processing blades, a motor and a vacuum pump for achieving a vacuumed state however they fail to teach the limitation of maintaining vacuum state in the compartment when a second check valve is opened and then releasing the vacuum state through a first check valve.

Regarding Claim 11:
The prior art of record neither anticipates nor renders obvious the claimed invention comprising “wherein the absorbing member is coupled to an inner peripheral surface of the cover member, wherein the absorbing member is spaced apart from an outer peripheral surface of the accommodation member in a state in which the second chamber part is not vacuumed,” in combination with the rest of the positively recited limitations as set forth in claim 11.
The prior art Chen (CN107411589A) and Luo (CN106377181A) both disclose vacuum blending devices each with outer and inner compartments, food processing blades, a motor and a vacuum pump for achieving a vacuumed state. Chen teaches the use of an elastic member to seal a lid on both the inner and outer compartments, however, Chen fails to teach where an absorbing member is spaced apart from the surface of the inner compartment in the free state. 
The prior art neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725                   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725